UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2113



JOYCE S. KIMBLE,

                                             Plaintiff - Appellant,
          versus


MONTGOMERY COUNTY BOARD OF EDUCATION,

                                               Defendant - Appellee,
          and


MONTGOMERY COUNTY PUBLIC SCHOOLS; MONTGOMERY
COUNTY GOVERNMENT,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-234-PJM)


Submitted:   November 9, 2000           Decided:    November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joyce S. Kimble, Appellant Pro Se. Patricia Prestigiacomo Via,
Assistant County Attorney, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joyce S. Kimble appeals the order of the district court grant-

ing motions to dismiss her complaint as to Defendants Montgomery

County Public Schools and the Montgomery County Government, and

deferring action on a motion to dismiss the Montgomery County Board

of Education to allow Kimble to amend her complaint.    We dismiss

the appeal for lack of jurisdiction because the order is not ap-

pealable.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2